Citation Nr: 1754716	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  16-57 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.L. Bernal, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has been advanced on the Board's docket pursuant to.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).


FINDING OF FACT

It is reasonably shown that the Veteran's left ear sensorineural hearing loss (SNHL) began in service and has persisted.


CONCLUSION OF LAW

Service connection for left ear hearing loss is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be established by affirmatively showing inception in service.  38 C.F.R. § 3.303(a).  

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran seeks service connection for left ear hearing loss.  He asserts that he sustained acoustic trauma in service from frequently working with plane motors and hydraulics.  The Veteran's military personnel records show that the Veteran worked as a metalworker and as an aircraft and missile hydraulic repairman.  

An August 1961 service examination does not note a left ear hearing loss disability.  As a left ear hearing loss disability was not noted on entry, the Veteran is presumed to have been in sound condition with respect to his left ear hearing when he was examined, accepted, and enrolled for service.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304.  

The Veteran's separation exam in June 1965 notes that there is "high frequency hearing loss, bilateral."  The June 1965 audiometer shows:


HERTZ

1000
2000
3000
4000
RIGHT
-10
-5
45
45
LEFT
0
-5
20
50


At a March 2014 exam, audiometry revealed that pure tone thresholds, in decibels, were:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
65
90
85
66
64
LEFT
20
65
85
80
63
68

(The numbers in parentheses show conversion of the findings from American Standards Association (ASA) to International Standards Organization-American National Standards Institute (ISO-ANSI) standards and are provided for comparison purposes.)  Speech recognition (by Maryland CNC word list) was 68 percent in the left ear. 

A March 2014 VA examiner opined that the Veteran's left ear hearing loss was not due to military service.  He based his opinion on a lack of threshold shift in hearing while in service and post military noise exposure.  However, the VA examiner conceded that high noise exposure in the service was a probability due to the Veteran's job.  

Based on a review of the evidence, the Board concludes that service connection for left ear hearing loss is warranted.  It is reasonably conceded that the Veteran incurred acoustic trauma in service from working with and around loud noises. Furthermore, he has a current service-connected right ear hearing loss disability.  

The Board also finds that the evidence is in equipoise with respect to whether his current left ear hearing loss disability manifested in service.  Thus, in considering the above evidence and affording the Veteran the benefit of the doubt, as required, the Board finds that it is reasonably shown that his left ear hearing loss manifested in service and has persisted since.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  All of the requirements for establishing service connection are met.  Service connection for left ear hearing loss is warranted.


ORDER

Service connection for a left ear hearing loss disability is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


